Citation Nr: 1210262	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  08-36 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for arthritis of the thoracic spine, to include as due to service-connected thoracic somatic dysfunction with muscle spasms.  

2.  Entitlement to an increased initial rating in excess of 10 percent for thoracic somatic dysfunction with muscle spasms. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to July 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, in pertinent part, denied service connection for a back disability and arthritis.

In June 2009, the Veteran provided testimony during a hearing before the undersigned at the RO.  A transcript is of record.  

In February 2009, September 2009, and January 2011, the claim was remanded for additional development.  

In January 2012, the RO granted service connection for thoracic somatic dysfunction with muscle spasms, with a 10 percent rating assigned, effective July 19, 2007.  This represents a full grant of the issue on appeal.  Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).  However, as explained below, the Veteran has submitted a notice of disagreement with respect to the initial rating assigned, thus initiating an appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

In January 2011, the Board remanded the claim, in part, so that an opinion regarding the etiology of the Veteran's arthritis could be obtained.  The Veteran received a VA examination in February 2011 and the examiner provided the requested opinions in a July 2011 addendum.  However, since the examination, service connection was granted for thoracic somatic dysfunction with muscle spasms, which the Veteran contends caused or aggravated his arthritis.  

Service connection is provided for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310 for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA amended 38 C.F.R. 
§ 3.310 to explicitly incorporate the holding in Allen, except that the new regulation requires that the aggravation be supported by medical evidence created prior to the claimed aggravation.  71 Fed. Reg. 52,744-52,747 (Sept. 7, 2006) (codified at 
38 C.F.R. § 3.310(a)).

Therefore, while the Board regrets any further delay, the claim must be remanded in order to obtain an opinion as to whether thoracic arthritis is proximately due to, or the result of service-connected thoracic somatic dysfunction with muscle spasms.  

Additionally, in a January 2012 statement, the Veteran asserted that he has had consistent flare-ups of back symptoms and incapacitating episodes, that his back disability has interfered with his job, and that he did not tell the February 2011 VA examiner otherwise.  The Board construes this statement as a notice of disagreement with the January 2012 rating decision, which granted service connection for thoracic somatic dysfunction with muscle spasms, with a 10 percent initial rating assigned, effective July 19, 2007.  38 C.F.R. § 20.201 (2011).  A statement of the case has not been issued as it relates to this issue according to a search of the claims file and Virtual VA.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder along with a copy of this remand to the examiner who conducted the February 2011 VA examination to obtain an opinion consistent with this remand.  If the same VA examiner is not available, provide the Veteran with a new VA examination.  

To the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether the Veteran's thoracic arthritis was either (a) proximately caused by or (b) proximately aggravated by his service-connected thoracic somatic dysfunction with muscle spasms.  If the examiner states the claimed arthritis is aggravated by the thoracic somatic dysfunction with muscle spasms, although not directly caused by the service-connected disability, the examiner should indicate the degree of additional impairment caused by the thoracic somatic dysfunction with muscle spasms beyond the natural progress of the disease prior to the impairment, in terms conforming to the rating schedule.

The examiner must provide a rationale for all opinions provided that takes into consideration the Veteran's reports.  

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

3.  If service connection for arthritis of the thoracic spine remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

4.  Issue a SOC on the issue of entitlement to a higher initial rating in excess of 10 percent for thoracic somatic dysfunction with muscle spasms, decided in the January 2012 rating decision.  The issue should be certified to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

